OPINION — AG — ** COUNTY OFFICERS — SALARIES ** (1) ELECTED AND APPOINTED COUNTY OFFICIALS WHO SERVE A SPECIFIED TERM OF OFFICE COMES WITHIN THE CLASSIFICATION OF OFFICERS SET OUT IN ARTICLE XXIII, SECTION 10 OKLAHOMA CONSTITUTION, AND THEIR SALARIES MAY NOT BE INCREASED OR DIMINISHED DURING THEIR TERM OF OFFICE, EXCEPT BY OPERATION OF LAW ENACTED PRIOR TO THEIR ELECTION OR APPOINTMENT. (2) IF ONE OR MORE DEPUTIES OR ASSISTANTS ARE APPROVED FOR A COUNTY OFFICE OF GROUPS A AND B, EXCEPT JUDGES, BY THE COUNTY COMMISSIONERS, AND IF A DEPUTY OR ASSISTANT IS APPOINTED BY SUCH COUNTY OFFICER, IT IS THE DUTY OF SUCH OFFICER TO DESIGNATE OF RECORD IN THE OFFICE OF COUNTY CLERK A FIRST OR DEPUTY ASSISTANT. CITE: 19 O.S. 179.1 [19-179.1] 19 O.S. 179.5 [19-179.5], 19 O.S. 179.7 [19-179.7] ARTICLE XXIII, SECTION 10, OPINION NO. JUNE 5, 1953 — MORRIS OPINION NO. 81-229 (OVERRULED, WITHDRAWN) (JAMES P. GARRETT)